ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER IN WHICH YOU FORWARDED TO US A REQUEST FOR AN ATTORNEY GENERAL'S OPINION FROM YOUR CONSTITUENT MR. JAMES VOGT.
I AM SORRY TO SAY THAT WE WILL NOT BE ABLE TO COMPLY WITH YOUR REQUEST FOR AN OPINION. AS YOU KNOW, THE ATTORNEY GENERAL FUNCTIONS AS THE LEGAL ADVISOR AND COUNSELOR TO THE STATE, THE LEGISLATURE, AND VARIOUS STATE BOARDS, AGENCIES AND COMMISSIONS. AS SUCH, SHE IS NOT AUTHORIZED TO REPRESENT OR FURNISH LEGAL ADVICE TO PRIVATE INDIVIDUALS OR COUNTY OFFICIALS. IN THE SITUATION PRESENTED BY YOUR CONSTITUENT, THE COUNTY COMMISSIONERS SHOULD CONSULT THE DISTRICT ATTORNEY FOR ADVICE ON THE "GRAVE DIGGING BUSINESS". THE MERE FACT YOU WERE GRACIOUS ENOUGH TO FORWARD MR. VOGT'S REQUEST TO US DOES NOT CHANGE THE STATUS OF THE REQUESTOR. I AM FORWARDING A COPY OF THIS LETTER TO MR. VOGT, LETTING HIM KNOW THAT WE WILL NOT BE ABLE TO ISSUE AN OPINION IN RESPONSE TO HIS REQUEST.
I AM SURE MR. VOGT APPRECIATES YOUR FORWARDING HIS REQUEST TO US; I AM SORRY THAT WE COULD NOT BE OF MORE HELP TO HIM.
(VICTOR N. BIRD)